DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been changed in response to the arguments filed on 5/31/2022.  
No claim amendments were filed.  

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 5/31/2022, with respect to claims 1, 4, 6-9, 12, 13, 16-20, 23 and 24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 5/31/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The Examiner would specifically like to note the pertinent prior art of:
Seo et al. (US-8,547,927) teaches a method for user equipment to perform random access to a base station that is operable in a multi-carrier system with a plurality of component carriers (Col. 9 lines 3-31) that includes a processing unit configured to assemble a message comprising information on the multi-carrier system including an identity of a first CC of the plurality of CCs (Col. 9 lines 42-45) and the message further identifying a first preamble for a physical random access channel (PRACH) resource within the first CC; (Col. 9 lines 43-45) and
transmit the message and an indication of the PRACH resource to direct a user equipment to use the first preamble for the PRACH resource within the first CC to perform handover or random access within the multi-carrier system (Pat: Col. 9 lines 42-56), whereby the specific UE does not need to tune to or read broadcasted system information for all CCs when accessing the multi-carrier cell upon handover or ordered random access.  (recitation of intended use that does not provide a structural difference from the prior art)
Seo differs from the claimed invention by not explicitly reciting “transmit, over a physical downlink control channel, the dedicated message”…“to a specific user equipment”…“to perform handover or random access”.  As correctly pointed out by the Applicant, the transmission in Seo is via a broadcast channel.  (Seo [0065])
With respect to the Applicant’s remarks regarding Zhang et al. (US-2010/0303039) and Park et al. (KR101388351B1), the Examiner generally agrees with the Applicant’s summary and differences.  
The Examiner also points to WO2011/026377A1 which describes “The base station indicates a dedicated random access preamble and a physical random access channel mask by scheduling radio resource control signaling of the new component carrier for the user terminal, where the user terminal is based on the random access preamble and physical randomness accessing the channel mask, and combining the random access configuration parameters on the new component carrier, selecting a physical random access channel to send a dedicated random access preamble.”  However, it is noted that the earliest effective filing date is after that of the instant application and accordingly, does not qualify as prior art.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 10/10/2019, 3/2/2020, 3/27/2020, 7/1/2020, 9/17/2020, 2/4/2021, 3/4/2021, 7/16/2021, 12/22/2021 and 5/31/2022, the Terminal Disclaimer approved on 10/10/2019 and during the interview held on 6/16/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646